Welcome
I would like to point out, ladies and gentlemen, that on the rostrum we have a delegation from the Republic of South Africa, led by Mr D. Obed Bapela, Chairman of the International Relations Committee, who is known to all of us for his friendship towards Europe and for his involvement in the fight against apartheid.
(Applause)
I would like to extend a welcome to our guests, to this the twelfth European Parliament/ Parliament of South Africa interparliamentary meeting. This is a very important visit. The frequency of these visits is enhancing political dialogue, which is a vital element of the joint action plan, which we adopted in May last year, for the implementation of the European Union/South Africa Strategic Partnership.
Heightening our cooperation with a view to increasing international security and stability is without a doubt more necessary now than ever before, in view of the current tense regional situation in southern Africa and, especially, the crisis in Zimbabwe with which we are all familiar.
I would therefore like to welcome our friends from South Africa.